Chief Justice Bibb.
not concurring with the major-, ity of the court, in their grounds of the decree, remarked as follows:
Although I- do not concur with the majority of the court, that the entry was originally invalid; yet I concur in the decree dismissing the bill, although the proof as to the notoriety of Bullock’s survey, by the name of Overton, and of the notoriety of the survey of Prather at the date of' Seay’s entry, is not deposed to by many witnesses, yet their testimony- is unimpeached, and the proximity of the land to the station, and the residence of *372some of those attendant on the survey or at the station, renders it very probable that it had become notorious at the station, as deposed by the two witnesses; but I admit the entry comes very near the dividing line between good and bad.
Haggin and Loughborough, for plaintiffs; Pope, for defendants.
Upon the question of limitation, I am satisfied that no decree ought to be rendered for complainant; but that he is barred by length of time. But as that -is a very important question, and as the majority of the court have come to a conclusion, which renders a decision on tins point unnecessary at this time, I shall not enter into a discussion of the bar by length of time, but leave it for a future occasion.